DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No.: US 2019/0239716A1) and further in view of LEE (Pub. No.: US 2016/0316992).
With respect to claim 1:
Choi discloses a dishwashing method using an artificial intelligence device, the dishwashing method comprising  5creating a first image (parag. 0094); creating a second image, which is a three-dimensional version of the first image, based on the first image (parag. 0097); obtaining information on the level of soiling on the at least one item based on 10the first image (parag. 0032, 0051-0053, 0071); mapping the soiling level information to the second image (parag. 0076); obtaining a path for washwater to reach the at least one item, based on the second image to which the soling level information is mapped (parag. 0071); obtaining the positions of at least one water spray nozzle and at least one 15washwater reflector so as to spray the washwater along the path (parag. 0071); and washing the at least one item based on the path and the positions (parag. 0030-0032, 0112);
	Choi does not explicitly disclose image of the inside of a dishwasher including at least one item to be washed by capturing the inside of the dishwasher and wherein the washing of the at least one item further comprises: moving at least one of the water spray nozzle and the washwater reflector based on the obtained path and the obtained positions; rotating the washwater reflector based on the path and the positions; and controlling the washwater spray nozzle to spray the washwater.
LEE discloses image of the inside of a dishwasher including at least one item to be washed by capturing the inside of the dishwasher (fig. 11 shows the image of inside dishwasher with dishes on the rack to be washed) and wherein the washing of the at least one item further comprises: moving at least one of the water spray nozzle and the washwater reflector based on the obtained path and the obtained positions; rotating the washwater reflector based on the path and the positions; (parag. 0067, 0085 and 0100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of LEE into the teaching of Choi in order to provide a dishwasher that sprays washing water to corners of a tub and a control method thereof.
With respect to claims 2, 16:
Choi discloses the dishwashing method of claim 1, wherein the creating of a second 20image further comprises sensing at least one item to be washed individually based on the first image (parag. 0076).
With respect to claims 3, 17:
Choi discloses the dishwashing method of claim 2, further comprising giving feedback to an item sensing learning part included in the dishwasher about item sensing 25information which is about the at least one item sensed individually, 50wherein the item sensing information comprises at least one among the shape, color, and pattern of the at least one item sensed individually (parag. 0044). 
With respect to claims 4, 18:
Choi discloses the dishwashing method of claim 1, wherein the second image shows the 5size of the at least one item and the placement of the at least one item (fig.5A-5C). 
With respect to claims 5, 19:
Choi discloses the dishwashing method of claim 1, wherein the obtaining of soiling level information comprises: sensing the at least one item individually based on the first 
With respect to claims 6, 20:
Choi discloses the dishwashing method of claim 5, wherein the soiling level information further comprises at least one between the position of a soiled portion of the at least one item and the degree of soiling on the at least one item (parag. 0076).
With respect to claim 7:
Choi discloses the dishwashing method of claim 1, wherein the soiling level information corresponds to each of the at least one item (parag. 0056).  
With respect to claim 8:
Choi discloses the dishwashing method of claim 7, wherein the mapping of the soling level 20information to the second image further comprises saving the soiling level information corresponding to each of the at least one item for each of the at least one item included in the second image (parag. 0046).  
With respect to claim 9:
Choi discloses the dishwashing method of claim 1, wherein the washing of the at least 25one item further comprises:  51moving at least either the at least one water spray nozzle or the at least one washwater reflector based on the obtained path or the obtained positions; rotating the at least one washwater reflector based on the obtained path or the obtained positions and 5controlling the at least one washwater spray nozzle to spray washwater (parag. 0096, 0123).  
With respect to claim 10:

With respect to claim 11:
Choi discloses the dishwashing method of claim 10, wherein the at least one washwater reflector rotates at a certain angle to the right or left (fig. 1A and fig.4).
  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Pub. No.: US 2019/0239716A1), LEE (Pub. No.: US 2016/0316992) as applied to claim 1 above and further in view of Bastigkeit (Pub. No.: US 2013/0061889A1).
With respect to claim 12:
The rejection of claim 1 is incorporated; Choi and LEE do not explicitly disclose receiving, from a 15network, downlink control information, DCI, used for scheduling the transmission of the first image, wherein the first image is transmitted to the dishwasher based on the DCI.  
Bastigkeit discloses a dishwasher that receive or transmit control information as in parag. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Bastigkeit into the teaching of Choi in view of LEE in order to controlling a dispensing system positionable in the interior of an automatic dishwasher, encompassing a cartridge filled with at least one preparation, a dispenser that is couplable to the cartridge, the dispenser encompassing at least a temperature sensor and a conductivity sensor, such that the temperature 
With respect to claim 13:
Choi discloses the dishwashing method of claim 12, further comprising performing an 20initial access procedure with the network based on a synchronization signal block, SSB (parag. 0062). 
With respect to claim 14:
Bastigkeit discloses the dishwashing method of claim 12, further comprising: controlling a communication part to transmit the first image to an Al processor 25included in the network and 52controlling the communication part to receive Al-processed information from the Al processor (parag. 0021).  
With respect to claim 15:
Choi discloses a  smart computing device supporting a dishwashing method using an 5artificial intelligence device, the smart computing device comprising: a sensing part including at least one sensor (parag. 0028); a processor (parag. 0022); and a memory (parag. 0022) having instructions executable by the processor, wherein, according to the instructions, the processor creates a first image (parag. 0094); 10 the processor creates a second image, which is a three-dimensional version of the first image, based on the first image (parag. 0097); the processor obtains information on the level of soiling on the at least one item based on the first image (parag. 0032, 0051-0053, 0071); the processor maps the soling level information to the 15second image (parag. 0076); the processor obtains a path for washwater to reach the at least one item, based (parag. 0071), the processor obtains the positions of at least one water spray nozzle and at least one washwater reflector so as to spray the washwater along the path(parag. 0071); and the processor washes the at least one item based on the above path and the above 20positions (parag. 0030-0032, 0112); 
Choi does not explicitly disclose image of the inside of a dishwasher including at least one item to be washed by capturing the inside of the dishwasher and wherein the washing of the at least one item further comprises: moving at least one of the water spray nozzle and the washwater reflector based on the obtained path and the obtained positions; rotating the washwater reflector based on the path and the positions; and controlling the washwater spray nozzle to spray the washwater.
LEE discloses image of the inside of a dishwasher including at least one item to be washed by capturing the inside of the dishwasher (fig. 11 shows the image of inside dishwasher with dishes on the rack to be washed) and wherein the washing of the at least one item further comprises: moving at least one of the water spray nozzle and the washwater reflector based on the obtained path and the obtained positions; rotating the washwater reflector based on the path and the positions; and controlling the washwater spray nozzle to spray the washwater (parag. 0067, 0085 and 0100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of LEE into the teaching of Choi in order to provide a dishwasher that sprays washing water to corners of a tub and a control method thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649